Citation Nr: 0822730	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-41 160	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

6.	Entitlement to a compensable rating for adenocarcinoma of 
the prostate, status post radiation therapy, to include 
restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1967 to April 1970, October 1991 to February 1992, and 
September 2002 to July 2003.  

2.	In April 2008 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, No. Little Rock, 
Arkansas, that the veteran died in Aril 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


